           Case 1:20-cv-04930-LLS Document 6 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL GLICKSTEIN,

                                 Plaintiff,
                                                              20-CV-4930 (LLS)
                     -against-
                                                             CIVIL JUDGMENT
 GIDEON PFEFFER; GSH GROUP,

                                 Defendants.

       Pursuant to the order issued September 23, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    September 24, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
